Title: Enclosure: Gouverneur Morris to William Short, 23 September 1792
From: Morris, Gouverneur
To: Short, William


Paris, September 23, 1792. “I have receivd yours of the eighteenth. Mine of the twentieth will have communicated to you the Reasons for leaving the Transaction to which you refer on it’s Original Ground. If any Question should here-after be raised respecting it, our Answer is that you compleated what was begun, or rather paid a Bill drawn: for, the Form differing, the substance of the Transaction was that of a Bill on the Commissioners or Bankers of the United States at Amsterdam. And the Difference of Form arose meerly from the Circumstance that (considering myself as your Agent) desird you to give an order which I was not authorizd to give. But the Sum was the Same it was paid to the same Persons and for Account of the same Persons. So much for that. The Settlement of Depreciation I consider as purely optional in us, and of Course should the Government of this Country, in whatever Hands it may be, think proper to quibble about this last Payment we have still the Staff in our own Hands. As to the Observation you make about certain Items in the Account. I had already, on receiving it, conveyed to the Commissaries my Idea that a considerable Part thereof was a double Charge and desir’d them to make an Enquiry, which they promis’d to do. I wrote also to Colo. Hamilton to the same Effect. As to the Charge of so much due for an Advance by the Farm, I am persuaded that unless this Ballance has been discharg’d in America, since the Organization of our new Government, it still remains due to Somebody. The questionable Articles therefore with the Interest amount to about two Millions; but as we have still certain Installments which will fall due, any Errors can be rectified at Leizure. I come now to the Idea you express of making an Adjustment with the Commissaries and taking up our Obligations. Since you affix so much Importance to these Evidences of our Debt, I am led to pay more Attention to them than I otherwise should do. Before any Step be taken however it may be well for you to consider the State of Facts. The Obligations are for large Sums, and therefore large Sums are needful to acquit them. Each is payable by Installments, and therefore the first Point is to pay up those Installments, and then to discharge the Ballance on one Obligation. Now a previous Point is to adjust the Value of those Payments, for you know that your Ideas differ very much from those entertained by Monsieur de Claviére. If the Commissaries attach the same Importance to the Obligations which you do, they will of Course be as tenacious as you are desirous of them; and then you must (before you can get them) come to a Settlement with the Ministry. How far it may be in your Wish to do so, you alone can determine, but before any one Step be taken, it is necessary to look forward to all the subsequent and consequent Steps, for it will not do to begin and then to stop short by reason of those Circumstances which are naturally to be expected.…”
